Citation Nr: 1205310	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  08-01 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include a nervous condition, a mood disorder, depression, major depression, depression not otherwise specified (NOS), depressive disorder, depressive disorder NOS, and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right shoulder disability, to include as secondary to a service-connected lumbar spine disability.

3.  Entitlement to an initial evaluation in excess of 40 percent for a service-connected lumbar spine disability.

4.  Entitlement to a separate evaluation for a right lower extremity neurologic disability, to include radiculopathy and neuropathy, associated with the service-connected lumbar spine disability.

5.  Entitlement to a separate evaluation for a left lower extremity neurologic disability, to include radiculopathy and neuropathy, associated with the service-connected lumbar spine disability.

6.  Entitlement to a separate evaluation for neurologic bladder impairment associated with the service-connected lumbar spine disability.

7.  Entitlement to a separate evaluation for neurologic bowel impairment associated with the service-connected lumbar spine disability.

8.  Entitlement to a separate evaluation for neurologic erectile dysfunction associated with the service-connected lumbar spine disability.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1971 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, dated in October 2005, March 2006, May 2006, April 2007, July 2007, and February 2008.

Hearings were scheduled regarding this matter pursuant to the Veteran's request in April 2008 and November 2008.  The latter hearing was rescheduled to January 2009 pursuant to his request for postponement.  In April 2008 and January 2009 statements, however, the Veteran indicated his desire to cancel these hearings.  His hearing requests therefore were considered withdrawn.  See 38 C.F.R. § 20.704(e).  No hearing accordingly has been conducted.

The following determination regarding the issue of entitlement to service connection for a right shoulder disability and entitlement to an initial evaluation in excess of 40 percent for a lumbar spine disability is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder." 

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness.  As the Veteran files a claim for the affliction her mental condition, whatever that is, causes him, VA must construe the claim to include any and all of her currently diagnosed psychiatric disabilities.  Id.  Here, the Veteran filed a claim of entitlement to service connection for a nervous condition and depression.  The medical evidence of record indicates that he has been diagnosed with a mood disorder, depression, major depression, depression NOS, depressive disorder, and depressive disorder NOS.  This evidence also mentions PTSD.  Therefore, the Board has recharacterized the first issue on appeal as indicated above to include these disorders in addition to a nervous condition and depression.

Below there was some discussion over whether the acquired psychiatric disorder and right shoulder disability issues required consideration of whether new and material evidence had been submitted.  It was presumed below that the lumbar spine disability issue was one of entitlement to a higher evaluation rather than a higher initial evaluation.  However, the Board finds that consideration of new and material evidence with respect to an acquired psychiatric disorder and a right shoulder disability is not necessary as well as that a higher initial evaluation is the proper characterization with respect to the lumbar spine disability.  The Veteran's submissions sometimes used the improper form or wording, but they clearly convey his intent to keep the acquired psychiatric disorder, right shoulder disability, and lumbar spine disability issues of his claim alive from the outset.  These submissions on occasion timely were accompanied with pertinent evidence not yet considered by VA regarding his acquired psychiatric disorder and/or his right shoulder disability.  See 38 C.F.R. § 3.156(b).  

Recharacterization of the fourth and fifth issues on appeal also has been undertaken by the Board.  As developed below, these issues were entitlement to service connection for radiculopathy of the right lower extremity including as secondary to a service-connected lumbar spine disability, for radiculopathy of the left lower extremity including as secondary to a service-connected lumbar spine disability, for right lower extremity peripheral neuropathy, and for left lower extremity peripheral neuropathy.  This recharacterization is both more simplistic as well as more true to the Veteran's intent given his sole assertion that his neurologic leg disabilities, however diagnosed, are related to his service-connected lumbar spine disability.  

Entitlement to separate evaluations for neurologic bladder impairment, for neurologic bowel impairment, and for neurologic erectile dysfunction associated with the service-connected lumbar spine disability have been added as issues on appeal based on the evidence of record.  These issues, as well as the issues of entitlement to a separate evaluation for a right lower extremity neurologic disability, to a separate evaluation for a left lower extremity neurologic disability, to service connection for an acquired psychiatric disorder, and to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ/RO via the Appeals Management Center (AMC), in Washington, DC.

The issue of entitlement to service connection for a cervical spine disability was raised by the Veteran in a July 2006 statement.  This issue has not been adjudicated the Agency of Original Jurisdiction (AOJ), which in this case is the RO, however.  Therefore, the Board does not have jurisdiction over it.  It accordingly is referred to the AOJ/RO for appropriate action.  


FINDINGS OF FACT

1.  The weight of the evidence does not show that the Veteran's current right shoulder disability is related to his service in any manner or to his service-connected lumbar spine disability.

2.  The evidence does not show that the Veteran's service-connected lumbar spine disability manifests any unfavorable ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.3.09, 3.310 (2011).

2.  The criteria for an initial evaluation in excess of 40 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA) of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability evaluation and an effective date for the award of benefits will be assigned if service connection is awarded.

Notice must be provided prior to an initial unfavorable decision on a claim by the AOJ/RO.  Pelegrini, 18 Vet. App. at 112.

The United States Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  VA thus bore the burden of proving that such an error did not cause harm.  Id.  This could be accomplished by showing:  (1) that any defect was cured by actual knowledge on the part of the claimant, (2) that a reasonable person could be expected to understand from the notice what was needed, or (3) that the benefit sought could not have been awarded as a matter of law.  Id.  Actual knowledge occurred when statements or actions by the claimant or the claimant's representative demonstrated an awareness of what was necessary to substantiate the claim.  Vazquez-Flores, 22 Vet. App. at 37; Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In addition to the above, post-adjudicatory notice and opportunity to develop the case was for consideration.  Vazquez-Flores, 22 Vet. App. at 37. 

In Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the United States Supreme Court held that the blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  The burden of proving such an error instead fell upon the claimant.  Id.  It therefore was suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, the Board must consider whether any potential notice errors are prejudicial to the claimant in the particular case on appeal.

The lumbar spine disability issue on appeal originally was one of entitlement to service connection.  The Veteran was notified via a letter dated in May 2005 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  After service connection was granted and an initial disability evaluation assigned in the October 2005 rating decision, he was notified in a January 2006 letter of the criteria for establishing entitlement to a higher evaluation, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This information was repeated in a July 2007 letter.  Information on how VA generally determines disability ratings, which was noted to include consideration of the impact on employment, and effective dates additionally was supplied therein.  A June 2008 letter notified the Veteran of how VA determined disability ratings specifically for spine disabilities.

With respect to the right shoulder, the Veteran was notified of the criteria for establishing service connection on a secondary basis, the evidence required in this regard, and his and VA's respective duties for obtaining evidence in a letter dated in October 2006.  Service connection was denied via an April 2007 rating decision.  The Veteran was notified of the criteria for establishing service connection on other bases, the evidence required in this regard, and his and VA's respective duties for obtaining evidence in a November 2007 letter.  This letter further contained information on how VA generally determines disability ratings, which was noted to include consideration of the impact on employment, and effective dates.  Readjudication occurred in a September 2008 statement of the case (SOC) and a March 2010 supplemental statement of the case (SSOC).

General letters providing information on how VA generally determines disability ratings, which was noted to include consideration of the impact on employment, and effective dates were sent to the Veteran in March 2006 and July 2010.

VA's duty to assist has been more than satisfied concerning the Veteran's lumbar spine.  The May 2005 letter predated the initial adjudication by the AOJ/RO in October 2005.  All notice elements were addressed by it with the exception of the disability rating and effective date elements subsequently required by Dingess.  No notice of these elements was necessary since the purpose that notice is intended to serve was fulfilled.  Service connection for a lumbar spine disability indeed was not only substantiated but proven.  Dingess, 19 Vet. App. at 473; VAOPGCPREC 08-03 (Dec. 22, 2003), 69 Fed. Reg. 25180 (2004).  As such, nothing more was required.  It follows that the January 2006, March 2006, July 2007, June 2008, and July 2010 letters went above and beyond what was required addressing higher evaluations and the Dingess disability rating and effective date elements.  Further, the June 2008 letter went above and beyond by providing specific rather than general notice concerning the disability rating element.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (overturning Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008)).

A notice error is present concerning the Veteran's right shoulder.  The October 2006 letter predated the initial adjudication by the AOJ/RO concerning the Veteran's right shoulder in April 2007.  All notice elements were addressed by it with the exception of the disability rating and effective date elements then required by Dingess.  Neither the Veteran nor his representative has alleged prejudice as a result, however.  None is found by the Board for several reasons.  

The Veteran has actual knowledge because he was notified of the disability rating and effective date elements several times.  Although general in nature, the first notification occurred in a March 2006 letter.  It thus was prior to the aforementioned initial adjudication by the AOJ/RO.  Subsequent notifications occurred in November 2007 and July 2010 letters.  VA process was achieved after the first of these letters from the September 2008 SOC and the March 2010 SSOC.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding that where notice was not provided prior to initial adjudication, the timing problem can be cured by issuance of notice followed by readjudication of the claim); see also Prickett v. Nicholson, 20 Vet. App. 370 (2006) (holding that the issuance of fully compliant notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  The Veteran also was afforded, although he did not take advantage of, the opportunity to participate in the processing of his claim by testifying at a hearing.  Finally, it is notable that he has been represented by during the pendency of his claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (holding that a claimant's representation by counsel "is a factor that must be considered when determining whether that [claimant] has been prejudiced by any notice error"). 

Pursuant to the duty to assist, VA is required to aid the Veteran in the procurement of service treatment records and other pertinent records, whether or not they are in Federal custody, as well as provide a medical examination and/or medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

VA has obtained the Veteran's service treatment records.  Also obtained by VA as well as submitted by the Veteran himself were VA treatment records.  No private treatment records have been obtained by VA.  The duty to assist is not applicable in this regard, however, as the Veteran has not identified any such records.  See 38 U.S.C.A. § 5103A(b).  He instead submitted a few private treatment records on his own behalf.  These have been translated from Spanish into English.

VA spine examinations were afforded to the Veteran in September 2005, July 2007, and October 2009.  A VA joints examination further was afforded to him in March 2007.  The September 2005 and March 2007 examiners reviewed the claims file, but the July 2007 and October 2009 examiners did not.  However, this lack of review is of no consequence.  The October 2009 examiner at least reviewed medical records about the Veteran.  The Veteran additionally gave an accurate account of his relevant medical history at both the July 2007 and October 2009 examinations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the mere fact that an examiner did not review the claims file does not render a medical examination inadequate, particularly where the content of the examination shows that the examiner was familiar with the Veteran's history); D'Aries v. Peake, 22 Vet. App. 97 (2008) (same).  He also did so at the earlier two examinations in September 2005 and March 2007.

All of the examiners interviewed the Veteran regarding his current symptomatology.  Next, all of the examiners conducted a physical assessment.  Diagnostic studies were performed and/or reviewed as necessary.  Each examiner finally documented the above actions in an examination report.  As such, the Board finds that the examinations were adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Significantly, neither the Veteran nor his representative has identified any further development necessary for a fair adjudication of the claim that has not been completed.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Appellate review may proceed as the duty to notify has been fulfilled partially and found not to have caused prejudice for the part that was not fulfilled and as the duty to assist has been fulfilled.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Service Connection

The Veteran contends that he injured his right shoulder in a fall caused by symptoms of his service-connected lumbar spine disability.  

Service connection "basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service . . . or if preexisting such service, was aggravated therein."  38 C.F.R. § 3.303(a); see also 38 U.S.C.A. § 1110.

Service connection is presumed when there is no record of a disease during service if certain circumstances exist.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Applicable here are those for presumptive service connection for chronic diseases.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  First, the Veteran must have served 90 days or more.  38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.307(a)(1).  Second, the Veteran must have manifested a chronic disease such as arthritis to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. § 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(2), (3), 3.309(a).  

Affirmative evidence rebutting in-service incurrence or aggravation of the disease must be taken into consideration even if the two aforementioned circumstances are met.  38 U.S.C.A. §§ 1113, 1153; 38 C.F.R. §§ 3.307(d), 3.309(a).

To establish direct service connection rather than presumptive service connection, there generally must be (1) medical or satisfactory lay evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Barr, 21 Vet. App. at 303.

Direct service connection also may be established if the evidence of record reveals a current disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  Barr, 21 Vet. App. at 303; Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if (1) the condition was "noted" during service; (2) there is evidence of post-service continuity of the same symptomatology; and (3) there is medical, or in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 488.

Further, direct service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection means that the evidence shows that a current non-service-connected disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service connection on a secondary basis requires showing (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995). 

The benefit of the doubt shall be given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.  As such, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Service treatment records do not document that the Veteran complained of or sought treatment for any right shoulder problem.  No diagnosis of such a problem is contained in them.  These records do show, however, that he complained of/sought treatment for aching in all his joints in November 1971.  He noted such aching with cold weather and its subsidence when he returned to a warmer climate.  Nonspecific joint pain was diagnosed.  The February 1973 separation examination included a determination that the Veteran's upper extremities were normal.

Private treatment records reflect that the Veteran complained of right shoulder pain and other musculoskeletal pain in 1994.  Muscle spasm rule out arthritis was diagnosed but it was not specified as to which body part this diagnosis referred.

June 2006 VA treatment records reveal the following.  The Veteran reported that he experienced back pain and loss of strength in his legs while getting up from bed the previous day, that these symptoms caused him to fall, and that he hit a chair with his right shoulder during this fall.  He complained of right shoulder pain and an inability to move his right arm.  Upon physical assessment, there was pain with palpation of the Veteran's right shoulder but no swelling.  There also was pain and difficulty with moving of his right arm.  X-rays did not show a fracture but did show minimal degenerative joint disease (DJD).  Diagnoses of right shoulder trauma and right shoulder contusion were made.

At the March 2007 VA joints examination, the Veteran repeated the aforementioned information regarding a fall.  He complained of continued right shoulder pain and stiffness with a few flare ups per week.  There was tenderness in the right shoulder upon physical assessment.  Its range of motion initially was decreased in all directions due to pain.  Repeated motion could not be performed because of pain.  The June 2006 X-rays were reviewed.  Impingement syndrome and DJD in the right shoulder were diagnosed.  It was opined that these disabilities are less likely as not related to the Veteran's 2006 fall purportedly to be a result of his service-connected lumbar spine disability.  Rather, they were determined most likely to be due to aging.  

A March 2007 VA treatment record mentions bilateral shoulder pain due to DJD.  

Based on the above, the Board finds that service connection for a right shoulder disability is not warranted.  The requirements for presumptive service connection for a chronic disease have not been met.  Neither have all of the requirements for direct service connection, whether generally, through continuity of symptomatology, or otherwise, or for secondary service connection. 

With respect to presumptive service connection, there is no indication that the Veteran manifested the chronic disease of arthritis in his right shoulder to a compensable degree within one year from February 1973 when he separated from service.  He does not contend this to be the case.  No evidence dated in the February 1973 to February 1974 timeframe is of record.

Satisfaction of the current disability requirement for direct and secondary service connection occurs when there is a disability when a claim for it is filed or at any time during the pendency of such claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Here, it is undisputed that the Veteran has a right shoulder disability.  Right shoulder trauma and contusion were diagnosed the same month the Veteran filed his claim.  These diagnoses were supported by X-rays showing DJD.  Further, DJD and impingement syndrome in the right shoulder later were diagnosed.

Regarding direct service connection, the evidence does not reveal the in-service incurrence or aggravation of a right shoulder injury or disease.  Service treatment records are silent regarding his right shoulder.  Acknowledgement is given to the fact that a diagnosis of nonspecific joint pain, which encompasses joint pain in the right shoulder, is contained in these records.  Yet such pain appears to have been acute and transitory in that it was noted only in cold weather and went away in a warmer climate.  The Veteran indeed does not contend that he incurred or aggravated a right shoulder injury or disease during service.

The evidence also does not reveal that the Veteran's current right shoulder disability is directly related in any manner to his service.  That such a relationship exists is not asserted by the Veteran.  No etiology opinion positing the existence of such a relationship is of record.  The Veteran also does not contend he has had any right shoulder symptomatology continuously since service.  Indeed, his first documented complaint of such symptomatology did not occur until 1994.  This is approximately 21 years after his separation from service.  A prolonged period without medical complaint can be considered in analyzing a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

That leaves causality with respect to secondary service connection, the only theory of entitlement particularly raised by the Veteran.  To reiterate, he essentially asserts that his current right shoulder disability is a result of injuring this shoulder in a fall that was caused largely by leg symptoms.  He further asserts that these leg symptoms are associated with his service-connected lumbar spine disability.  

The Veteran is competent to report that he fell due largely to leg symptoms because such is within his personal experience.  See Layno v. Brown, 6 Vet. App. 465 (1994) (concluding that lay witnesses are competent to provide testimony or statements relating to facts of events that are within his/her realm of personal knowledge or are observed by him/her).  His credibility also is undisputed.  This is because no reason is found to doubt him.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that the credibility of lay evidence generally can be assessed by a showing of interest, bias, or inconsistent statements); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (listing inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor as factors to determine lay evidence credibility).  

Whether of not the Veteran's leg symptoms are related to his service-connected lumbar spine disability has yet to be determined, however.  The issues of entitlement to a separate evaluation for a right lower extremity neurologic disability and for a left lower extremity neurologic disability associated with his service-connected lumbar spine disability indeed are remanded herein.  Such an associated neurologic leg disability would need to be established in order for his fall to be linked to his service-connected lumbar spine disability.

Even assuming that the Veteran's fall due to leg symptoms was attributed to a neurologic leg disability associated with his service-connected lumbar spine disability, secondary service connection still would not be warranted.  One medical opinion exists that his current right shoulder disability is unrelated to this fall and thus to his service-connected lumbar spine disability.  Aging rather was determined to be the most likely etiology.  No medical opinions countering this negative opinion are of record.  The only other evidence doing so indeed is lay evidence.  Specifically, the Veteran believes that his current right shoulder disability is a result of his fall and therefore his service-connected lumbar spine disability.

"Explicitly rejected [is] the view ... that 'competent medical evidence is required ... [when] the determinative issue involves ... medical etiology.'"  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007), specifically Jandreau v. Nicholson, No. 04-1254, 2006 WL 2805545, at *3 (Vet. App. Aug. 24, 2006)) (alterations in original), and referencing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), for the proposition that "the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  "[L]ay evidence is one type of evidence that must be considered."  Buchanan, 451 F.3d at 1331.  "[C]ompetent lay evidence [indeed] can be sufficient in and of itself."  Id.  

At issue, then, is whether the Veteran is competent in asserting his belief.  The Board concludes that he is not.  The question of whether there is a service etiology in this case is medical in nature given the complexities involved.  Noted in this regard is that various current right shoulder disabilities have been diagnosed as well as that complaints of right shoulder symptomatology are documented both before and after the fall.  Lacking specialization in the form of medical knowledge, training, and/or experience, the Veteran is not competent to render an opinion regarding the etiology of his current right shoulder disability.  See Cromley v. Brown, 7 Vet. App. 376 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Even if the Board were to find the Veteran competent regarding his belief that his current right shoulder disability is related to his service-connected lumbar spine disability via his fall as well as credible in this regard, "the Board retains discretion to ... weigh the evidence submitted, including lay evidence."  Jandreau, 492 F.3d at 1372 (discussing Buchanan, 451 F.3d at 1331).  The Board finds that the evidence weighs against secondary service connection.  

Substantial probative weight is afforded to the negative etiology opinion.  This is because it was rendered by a physician, contained an explanation, and was made after review of the claims file.  The Veteran's positive etiology belief contrastingly is afforded little probative weight for a few reasons.  The first reason is that the belief is nothing more than a conclusory declaration.  It was not explained at all.  In a single judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252 (1992).  The other reasons are that the Veteran is not a physician and did not review the claims file.  It may be argued that he need not review the claims file since it contains information of his medical history of which he is aware through personal experience.  Yet doing so would serve to jog his memory and also could enlighten him on medical findings that he previously was unaware of.

In sum, the preponderance of the evidence is against the Veteran's entitlement to service connection for a right shoulder disability, whether presumptive for the chronic disease of arthritis, direct in any manner, or secondary by association with his service-connected lumbar spine disability.  The doctrine of reasonable doubt as such is not applicable, and service connection is denied.


III.  Higher Evaluation

The Veteran seeks a higher initial evaluation for his lumbar spine disability.  He contends that this disability is more severe than contemplated by a 40 percent evaluation.  

A.  Schedular

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for specific ratings for the disabilities.  The percentage ratings represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  The evaluation assigned is determined by comparing the extent to which a Veteran's service-connected disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the schedule of ratings.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the evaluation rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  If two evaluations are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

As with service connection, the benefit of the doubt shall be given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran thus prevails when the evidence supports her claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Consideration must be given as to whether staged ratings are warranted when an appeal arises from an initially assigned rating, as is the case here.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which disability exhibited symptoms meeting the criteria for different evaluations during the course of the appeal, the assignment of a distinctive evaluation for each of the time periods is for application.

Disability of the musculoskeletal system such as that involved in this case is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Consideration of a higher rating for flare ups or for functional loss due to weakness, excess fatigability, incoordination, or pain on movement is warranted for Diagnostic Codes predicated on limitation of motion.  Id.; 38 C.F.R. §§ 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Veteran's service-connected lumbar spine disability currently is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5021-5237.  Hyphenated Diagnostic Codes are used when a disability addressed by one Diagnostic Code is rated based upon residuals of the disability addressed by another Diagnostic Code.  38 C.F.R. § 4.27.  The first four digits, 5021 in this case, is the Diagnostic Code for the disability.  Id.  Diagnostic Code 5003 concerns myositis.  The second four digits after the hyphen, 5237 in this case, is the Diagnostic Code for the residuals of the disability.  Id.  Diagnostic Code 5237 concerns lumbosacral strain.  

This disability, along with the spinal disabilities addressed in Diagnostic Codes 5235, 5236, and 5238 to 5242, is rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The General Rating Formula provides that disability evaluations are to be made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  A disability evaluation of 40 percent requires (1) forward flexion of the thoracolumbar spine limited to 30 degrees or less or (2) favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine merits a 50 percent rating.  The maximum evaluation of 100 percent is reserved for when there is unfavorable ankylosis of the entire spine.

The normal range of motion for the thoracolumbar spine is from zero degrees to 90 degrees forward flexion, zero degrees to 30 degrees extension, zero degrees to 30 degrees left and right lateral flexion, and zero degrees to 30 degrees left and right lateral rotation.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V.  

Ankylosis is immobility and consolidation of a joint.  See Dorland's Illustrated Medical Dictionary 94 (31st ed. 2007).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis for VA purposes.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, General Rating Formula, Note (5).  For VA purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension and ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  Id.

38 C.F.R. § 4.71a, Diagnostic Code 5243, also is potentially applicable to the Veteran's lumbar spine disability.  It addresses intervertebral disc syndrome (IVDS).  Pursuant to this Code, IVDS is rated under either the General Rating Formula outlined above or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  Incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months results in award of a 40 percent evaluation.  The maximum 60 percent rating is awarded for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating IVDS, Note (1).

Like above, only the most relevant and salient evidence is discussed below although all the evidence has been reviewed.  See Gonzales v. West, 218 F.3d at 1378.

The Veteran's complaints of back pain are rife in VA treatment records dated throughout the period on appeal.  Some of these records concern emergency room treatment for such pain.

The Veteran reported back spasms and pain radiating to his lower extremities at the September 2005 VA spine examination.  He also reported four to seven day flare ups every one to two weeks that force him to sit in a reclining chair with his legs propped up.  Thoracolumbar range of motion initially was present albeit significant decreased and with pain in all directions upon physical assessment.  Part of the thoracolumbar spine was found to be ankylosed in flexion.  Neurologic symptoms due to nerve root stretching additionally were found.  Magnetic resonance imaging (MRI) showed problems associated with degenerative disc disease (DDD) and DJD.  

The Veteran reported back pain radiating to his lower extremities at the July 2007 VA spine examination.  He also reported weekly three to four hour flare ups that cause greater limitation than usual in his ability to ambulate.  The Veteran denied incapacitating episodes.  Upon physical assessment, thoracolumbar range of motion initially was present albeit significant decreased and largely with pain in all directions.  Repeated motion could not be performed due to pain.  No fixed deformity/ankylosis was found.  

At the October 2009 VA spine examination, the Veteran complained of back pain of fluctuating intensity which radiates to his legs.  He indicated that back pain flare ups require that he rest and render him unable to leave his house frequently although he was uncertain as to how many days this occurred.  Thoracolumbar range of motion initially and repeatedly was present albeit significant decreased and with pain in all directions upon physical assessment.  No fixed deformity/ankylosis was found.  

To begin its analysis, the Board notes that the Veteran's competency regarding his reports/complaints and denials is undisputed because his symptoms are within his personal experience.  See Layno, 6 Vet. App. at 465.  His credibility also is undisputed because no reason is found to doubt him.  See Caluza, 7 Vet. App. at 498; Macarubbo, 10 Vet. App. at 388.

The Board finds, based on the above, that entitlement to an evaluation of 40 percent is not warranted under the General Rating Formula.  The criteria for the higher ratings of 50 and 100 percent have not been met.  Specifically, there is no indication that the Veteran's lumbar spine disability is manifested by unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine including both the thoracolumbar and cervical segments.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, General Rating Formula, Note (6) (noting that the thoracolumbar and cervical spine segments are to be separately evaluated but shall be considered a single disability with one evaluation when there is unfavorable ankylosis of both segments).  

Ankylosis of the thoracolumbar spine was found on one occasion.  That it was in flexion and that resulting neurological symptoms due to nerve root stretching additionally were found suffice to classify this ankylosis as unfavorable.  However, it was only of part rather than of the entire thoracolumbar spine.  

This single finding of unfavorable ankylosis of part of the thoracolumbar spine in flexion further is inaccurate.  There is no other indication of any ankylosis, whether unfavorable or favorable, in all of the other evidence of record.  Fixed deformity/ankylosis specifically was not found on two occasions.  Both postdated the one occasion in which it partially was found.  Additionally, at least some thoracolumbar spine motion in all directions always was possible initially.  This includes on the one occasion where partial ankylosis was found.  Some thoracolumbar spine motion in all directions was possible with repeated motion on one occasion.  It follows that actual immobility and consolidation of the thoracolumbar segment of the Veteran's spine has not existed at any point during the period on appeal.

Acknowledgement is given to the facts that the Veteran's aforementioned thoracolumbar spine range of motion mostly if not completely was with pain and that pain prevented any such repeated motion on one occasion.  Acknowledgement also is given to his competent and credible reports of flare ups.  Yet this evidence is of no consequence here.  DeLuca and associated regulations indeed do not apply here because the Veteran's current 40 percent evaluation is the maximum allowable for limitation of motion of the thoracolumbar spine.  See Johnston v. Brown, 10 Vet. App. 80 (1997) (holding that it is not necessary to consider 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca when the Veteran already is in receipt of the maximum rating available based on symptomatology that includes limitation of motion).  

Turning to the Formula for Rating IVDS, the Board finds that it is for application.  MRI on one occasion showed problems associated with DDD and DJD, which are akin to IVDS.  Yet the Board also finds that use of this formula would not result in an evaluation higher than the current 40 percent evaluation assigned pursuant to the General Rating Formula.  It is undisputed that the Veteran required treatment by a physician for acute signs and symptoms due to his back.  That he sought emergency room treatment concerning his back is of record.  No indication exists of any bed rest prescribed by a physician, however, let alone bed rest of at least four weeks within any 12 month period.  The Veteran competently and credibly denied any such incapacitating episodes early on.  Even if bed rest were inferred from his one competent and credible later report that he frequently must rest and cannot leave his house, incapacitating episodes are not present.  Implicit from this report is that staying in bed is his doing rather than a prescribed requirement from a physician.  Four weeks or more of bed rest further cannot be found.  Even presuming bed rest, it cannot be inferred from the Veteran's aforementioned competent and credible report that resting frequently equates to four weeks or more.  He indeed was unsure as to the number of days he was required to rest.  For these reasons, use of the Formula for Rating IVDS would not result in even a 40 percent evaluation.

The Board lastly notes the following.  Consideration has been given to the benefit of the doubt rule in making each of the above findings.  However, this rule does not apply because the findings were made based on the preponderance of the evidence.  Consideration also has been given to whether staged ratings are warranted.  It follows that such ratings are not warranted since the above findings apply to the entire period under appeal.

B.  Extraschedular

The above determination continuing the Veteran's 40 percent initial evaluation for his lumbar spine disability is based on application of pertinent provisions of the VA's Schedule for Rating Disabilities.  This does not preclude granting a higher initial evaluation for this disability on an extraschedular basis.  See 38 C.F.R. § 3.321(b).

The Court clarified the analytical steps necessary regarding extraschedular evaluations in Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the evidence presents such an exceptional disability picture that the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the AOJ/RO or Board.  If the rating criteria are inadequate, the AOJ/RO or Board must proceed to determine whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service for consideration of whether or not to award an extraschedular evaluation.

At this time, the Board finds that a determination on whether referral for consideration of an extraschedular evaluation in excess of 40 percent for the Veteran's lumbar spine disability is warranted would be premature.  A fully informed conclusion regarding whether or not the applicable schedular rating criteria are adequate cannot be made without consideration of the criteria used to rate any neurologic abnormality or abnormalities associated with this disability.  The issues of entitlement to a separate evaluation for several such abnormalities are remanded herein.  Determining if there is marked interference with employment caused by the Veteran's lumbar spine disability and any associated neurologic abnormalities is similar, although not the same as, determining if this disability causes unemployability such that a TDIU is warranted.  Entitlement to a TDIU is one of the issues remanded herein.  

The remand encompassing the aforementioned issues accordingly may shed light on the necessity of referral for consideration of an extraschedular evaluation in excess of 40 percent for a lumbar spine disability.  As such, these issues are "inextricably intertwined" with a decision regarding such a referral.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (holding that issues are considered "inextricably intertwined" when a determination on one issue could have a significant impact on the outcome of another issue).  The appropriate remedy where there is an issue on appeal "inextricably intertwined" with a pending issue is to defer adjudication of the appellate issue until the issue pending has been adjudicated.  Id.  Thus, adjudication regarding referral for consideration of an extraschedular evaluation is deferred until completion of the action directed on remand.


ORDER

Service connection for a right shoulder disability is denied.

An initial evaluation in excess of 40 percent for a lumbar spine disability is denied.


REMAND

The issues of entitlement to service connection for an acquired psychiatric disorder, entitlement to a separate evaluation for a right lower extremity neurologic disability, entitlement to a separate evaluation for a left lower extremity neurologic disability, entitlement to a separate evaluation for neurologic bladder impairment, entitlement to a separate evaluation for neurologic bowel impairment, entitlement to a separate evaluation for neurologic erectile dysfunction, and entitlement to a TDIU unfortunately must be remanded.  Although the Board sincerely regrets the delay this will cause, adjudication cannot proceed without further development.

I.  Acquired Psychiatric Disorder

A.  Records

When VA becomes aware of the existence of relevant records before deciding a claim, the duty to assist requires that notification be sent to the Veteran.  38 C.F.R. § 3.159(e)(2).  This notice shall request that the Veteran authorize the release of the records to VA.  Id.  It alternatively shall request that the Veteran obtain the records herself and provide them to VA.  Id. 

The Veteran underwent a VA mental disorders examination in August 2006.  During this examination, he reported that a private psychiatrist treated him before he commenced treatment at VA.  

Review of the claims file reveals no indication that the Veteran has been requested to identify his private psychiatrist.  It further reveals no indication that he has been requested to either authorize the release of records from this psychiatrist to VA or to supply such records to VA himself.  Satisfaction of the duty to assist mandates that such requests be made.  Accomplishment of this task requires a remand.





B.  Medical Examination and Opinion

If VA undertakes the effort to provide a medical examination with respect to a claim of entitlement to service connection, whether or not obligated to do so, the duty to assist requires that it be adequate.  Barr, 21 Vet. App. at 303.  A medical examination is adequate when it allows the Board to perform a fully informed evaluation of the claim.  Id.  

The Veteran contends that he has an acquired psychiatric disorder which is related to his service-connected lumbar spine disability.

Field wireman is the military occupation specialty listed on the Veteran's DD-214.  This document reveals that he did not have any foreign service.

Service treatment records are psychiatrically negative.  They do not document that the Veteran complained of or sought treatment for any psychiatric symptoms.  No diagnosis of a psychiatric condition is contained in them.  The February 1973 separation examination included a determination that the Veteran was psychiatrically normal.

Private treatment records reflect the Veteran's complaint of psychiatric symptoms as early as 1983.  They also reflect that a diagnosis of depression was made by 1992.  

Early VA treatment records show diagnoses of mood disorder, depression NOS, and depressive disorder, major depression as well as a reference to PTSD.  They further show that these conditions were attributed to a variety of causes.  For example, that these conditions were due to family/home conflicts, with back pain, with his multiple medical conditions, or with some combination thereof was cited most often.  Cited less frequently was the Veteran's report of suffering discrimination due to his color and origin and of being the victim of physical attack/abuse in the form of a "blanket party" by fellow soldiers who were "red necks" during service.  Once it was indicated that he witnessed an explosion in-service that resulted in "some partner" dying "in pieces."

In a July 2006 statement, the Veteran asserted that his acquired psychiatric disorder was due to the kind of work he did during service.

The Veteran reported suffering racism during his service at the August 2006 VA mental disorders examination.  He also reported that his psychiatric symptoms had started "a long time ago" and that he first sought treatment for them in 1981.  Depressive disorder NOS was diagnosed.  No opinion regarding the etiology of this condition was provided. 

A second VA mental disorders examination was afforded to the Veteran in May 2008.  He again reported that his psychiatric symptoms had started "a long time ago" and that he first sought treatment for them in 1981.  Depressive disorder NOS further once again was diagnosed.  This condition was determined not to be caused by or a result of his service-connected lumbar spine disability.  Noted in this regard was that the Veteran's main concern when he sought psychiatric treatment in 2004, 31 years after his separation from service, was family/home conflicts.  Also noted was that there is no evidence of psychiatric treatment during service or within one year thereof.

From the above, the Board finds that the two VA mental disorders examinations do not permit the performance of a fully informed evaluation regarding the issue of entitlement to service connection for an acquired psychiatric disorder.  Two primary reasons lead to this finding.

Part of the rationale supporting the only etiology opinion of record from the second VA examination is inaccurate.  It was noted that the Veteran sought psychiatric treatment 31 years after his separation from service in 2004.  Yet he indicated first having sought such treatment in 1981 at both examinations.  Private treatment records indeed document his complaint of psychiatric symptoms as early as 1983.  No mention of this evidence was made.  Further, that additional relevant private treatment records not yet of record may exist was discussed above.  Any such records associated with the claims file on remand could shed light in the above regard.  It is notable that a VA medical examination must be based upon consideration of the Veteran's medical history.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).

The etiology opinion rendered at the second VA examination was negative regarding a causal relationship between the Veteran's acquired psychiatric disorder and his service-connected lumbar spine disability.  No etiology opinion was provided regarding whether the Veteran's acquired psychiatric disorder was aggravated by his service-connected lumbar spine disability, however.  Additionally, part of the rationale supplied for the opinion implied that there was no relationship between the Veteran's acquired psychiatric disorder and his service (primarily the reference to no evidence of psychiatric treatment during service or within one year thereof), but no actual opinion in this regard was provided.  There indeed was no mention of the evidence concerning him being subject to color or origin discrimination, being the victim of physical attack/abuse, or witnessing an explosion which resulted in a death during service.  Of note is that all potential theories of entitlement raised by the Veteran or the record must be considered.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004).  Etiology opinions addressing all of these theories from a medical professional is needed because the Board is prohibited from rendering its own opinion on a medical question such as etiology.  Stefl, 21 Vet. App. at 120; Colvin v. Derwinski, 1 Vet. App. 171 (1991), overturned on other grounds, Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

To cure the aforementioned inadequacies, another VA medical examination to include provision of complete etiology opinions is required.  A remand is necessary so that arrangements for this development can be made.



II.  Right Lower Extremity Neurologic Disability, Left Lower Extremity
Neurologic Disability, Neurologic Bladder Impairment, Neurologic
Bowel Impairment, and Neurologic Erectile Dysfunction

A VA medical examination is authorized under the duty to assist when the evidence accompanying a higher evaluation claim is not adequate for rating purposes.  38 C.F.R. § 3.326(a).  

The General Rating Formula provides for the assignment of separate disability ratings under appropriate Diagnostic Codes for any objective neurologic abnormalities associated with a disease or injury of the spine, including, but not limited to, bowel or bladder impairment.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, General Rating Formula, Note (1).

Neuralgia, neuritis, and paralysis with respect to the lower extremities are evaluated based upon which nerve is affected.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8520 to 8730.  For each nerve, ratings are assigned based upon severity.  Id.  Of particular import, then, is whether the neuralgia, neuritis, or paralysis is incomplete but mild, incomplete but moderate, incomplete but moderately severe or severe, or complete.  Id.

Disabilities of the genitourinary system may result in voiding dysfunctions such as urine leakage and urinary frequency.  38 C.F.R. § 4.115a.  Urine leakage evaluations are assigned based on how often absorbent materials must be changed.  Id.  Ratings for urinary frequency are assigned based on the length of the voiding interval during the day and night.  Id.  One genitourinary system disability is penis deformity with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522.

Digestive system disabilities include impairment of sphincter control and stricture of the rectum and anus as well as prolapsed of the rectum and ano fistula.  See 38 C.F.R. § 4.114, Diagnostic Codes 7332 to 7335.  These disabilities generally are rated according to the extent of leakage, frequency of involuntary bowel movements, degree of reduced lumen, and whether or not the wearing of a pad or a colostomy is required.  Id.

At the September 2005 VA spine examination, the Veteran reported erectile dysfunction.  He denied urinary retention, incontinence, frequency, and urgency as well as fecal incontinence.  He further denied leg/foot weakness, numbness, paresthesias, unsteadiness, and falls.  His lower extremity reflexes were normal in the knees but hypoactive at the ankles.  Muscle tone was normal in them, but strength uniformly was four/five.  Their sensation was normal.

February and June 2006 VA treatment records collectively contain the Veteran's denials of urinary and fecal incontinence.  Reflexes in the lower extremities were normal.  Strength was five/five with the exception of four/five strength at the hips.  It was noted that no neurologic deficit was found.

A March 2006 VA treatment record, and thus dated in between the aforementioned VA treatment records, reflects that the Veteran's lower extremity muscle strength was at least three/five, however.  It also reflects that his lower extremity superficial tactile sensation was decreased.

VA treatment records beginning in April 2006 document a diagnosis of diabetes mellitus.

Noted above were June 2006 VA treatment records indicating that the Veteran fell after experiencing back pain with loss of strength in his legs.  

In September 2006, the Veteran underwent a VA aid and attendance or housebound examination.  He complained of lower extremity numbness and imbalance resulting in frequent falls.  Muscle weakness in the form of loss of strength in the knees, imbalance, and incoordination were found.  A leg condition/peripheral neuropathy was diagnosed.

A June 2007 VA psychiatric treatment record mentions that the Veteran has motor problems due to back pain.

The Veteran reported erectile dysfunction and the use of crutches due to unsteadiness resulting in falls at the July 2007 VA spine examination.  He denied bladder and bowel problems.  Upon physical assessment, reflexes were normal and symmetrical in the lower extremities.  There was no atrophy, muscle tone was normal, and strength was five/five in them.  Decreased pinprick sensation in them was noted.  

VA treatment records dated thereafter include a reference to neuropathy symptoms during a discussion of the Veteran's back, neuropathy being listed among his medical conditions in entries regarding his psychiatric state, and findings of bilateral leg weakness and edema.  They additionally reflect the Veteran's statements that he is unable to perform toileting due to severe back pain, that back pain limits his cleaning after defecation, and that he suffers from intermittent urinary incontinence.  These records further contain findings of incontinence and retention and reflect that he has been prescribed adult diapers.  One finally mentions that his back disability is with urinary incontinence.

At the October 2009 VA spine examination, the Veteran complained of occasional loss of strength in his legs associated with back pain.  He additionally complained of use of crutches due to unsteadiness resulting in frequent falls as well as urinary and fecal urgency.  In this latter regard, he specifically noted that he usually can control his urine and feces but sometimes has to hurry to the toilet and uses adult diapers occasionally at night and during the day if he has lengthy engagements.  Reflexes were symmetrical in the lower extremities upon physical assessment.  They were normal at the knees but decreased at the Achilles.  Motor strength was between three and four/five in the lower extremities.  Decreased pinprick and light touch sensation was noted in them.  

That numerous medical conditions have been diagnosed is shown in the most recent VA treatment records.  Erectile dysfunction, neuropathy, peripheral neuropathy, and radiculopathy were not included.  Also not included was any diagnosis relating to bladder or bowel impairment.

The Board finds that the above evidence is not adequate for rating purposes.  Two main reasons lead to this finding.

First, it is not entirely clear whether the Veteran manifests a right lower extremity neurologic disability, left lower extremity neurologic disability, neurologic bladder impairment, neurologic bowel impairment, and/or neurologic erectile dysfunction associated with his service-connected lumbar spine disability.  The most conclusive evidence of the aforementioned association concerning the legs and bladder impairment is the reference to motor problems due to back pain and the mention that the Veteran's back disability is with urinary incontinence.  Yet each occurred only once.  The motor problems reference further was in a psychiatric treatment record rather than a record concerning physical health.  Although bowel impairment and erectile dysfunction were discussed in the context of the Veteran's lumbar spine disability, no conclusive evidence of an association thereto exists.

A different potential etiology for the Veteran's lower extremity problems additionally is raised by the diagnosis of diabetes mellitus.  Neuropathy/peripheral neuropathy is the only definitive diagnosis of record.  Peripheral neuropathy is otherwise known as polyneuropathy.  See Dorland's Illustrated Medical Dictionary 1288 (31st ed. 2007).  One type of neuropathy/poly-neuropathy is diabetic neuropathy/polyneuropathy.  Id. at 1287, 1513.  The Board is precluded from differentiating between symptomatology attributed to a service-connected disability and that attributed to a non-service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136 (1996)).  

If any right lower extremity neurologic disability, left lower extremity neurologic disability, neurologic bladder impairment, neurologic bowel impairment, or neurologic erectile dysfunction is found to be associated with the Veteran's service-connected lumbar spine disability, more specific information about the disability secondly is needed.  Only one Diagnostic Code, 7522, is applicable for erectile dysfunction.  Yet more than one Diagnostic Code is applicable for a lower extremity neurologic disability of either leg as well as for bladder and bowel impairment.  Identification of the specific nerve(s) affected under 38 C.F.R. § 4.124a, the type of voiding dysfunction present under 38 C.F.R. § 4.115a, and the nature of the rectal/anal problem under 38 C.F.R. § 4.114 must be known before the most appropriate Diagnostic Code can be determined.  Importantly, varying minimum and maximum ratings are available under the potentially applicable Diagnostic Codes.

Once the most appropriate Diagnostic Code is selected for all the aforementioned disabilities, impairments, and dysfunctions found, characterization of the severity of the effect on the identified nerve and determinations on whether absorbent materials/pads are needed and, if so, the frequency that they must be changed, the amount of time between day and night voiding intervals, whether there is loss of erectile power, the extent of leakage, the frequency of involuntary bowel movements, the degree of lost lumen, and/or whether a colostomy is needed as applicable is required in order to assign the evaluation that best represents the severity of the problem at issue.

A VA medical examination complete with medical opinion or VA medical examinations complete with medical opinions accordingly are authorized so that the above evidence can be obtained.  Arranging for this to take place requires a remand.

III.  TDIU

Total disability means that there is present any impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  

A substantially gainful occupation has been defined as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, Part IV.ii.2.F.24.d.  It also has been defined as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  

When jobs are not realistically within his physical and mental capabilities, a Veteran is determined unable to engage in a substantially gainful occupation.  Moore v. Derwinski, 1 Vet. App. 356 (1991) (citing Timmerman v. Weinberger, 510 F.2d 439 (8th Cir. 1975)).  In making this determination, consideration may be given to factors such as the Veteran's level of education, special training, and previous work experience, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A Veteran is totally disabled if his service-connected disability is, or combination of service-connected disabilities are, rated at 100 percent pursuant to the Schedule for Rating Disabilities.  38 C.F.R. § 3.340(a)(2).

Even if the Veteran is less than 100 percent disabled, he still is deemed totally disabled under the Schedule for Rating Disabilities if he satisfies two requirements.  38 C.F.R. § 4.16(a).  First, the Veteran must meet a minimum percent rating.  If he has one service-connected disability, it must be rated at 60 percent or more.  If he has two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  The following will be considered as one disability:  (1) disabilities of 1 or both upper extremities or of 1 or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system (e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric), (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Second, the Veteran must be found to be unable to secure and follow a substantially gainful occupation as a result of his service-connected disability or disabilities.  Id.

Where the Veteran does not meet the above percentage rating requirements, he still may be deemed totally disabled on an extraschedular basis.  To qualify, the Veteran must be unemployable by reason of his service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  The matter then is referred to the Director of the Compensation and Pension Service for further consideration.  Id.

The Board determined above that the Veteran's 40 percent initial schedular evaluation for his lumbar spine disability was correct.  As of yet, this is his only service-connected disability.  

This is subject to change, however.  Encompassed in this remand are the issues of entitlement to service connection for an acquired psychiatric disorder and to separate evaluations for a right lower extremity neurologic disability, for a left lower extremity neurologic disability, for neurologic bladder impairment, for neurologic bowel impairment, and for neurologic erectile dysfunction.  Whether this disorder or any of these disabilities will be added as service-connected disabilities has yet to be determined.

These determinations must be made before the effect on employment from the Veteran's service-connected disability or disabilities as a whole can be determined.  The Board thus finds the issue of entitlement to a TDIU to be "inextricably intertwined" with the issues of entitlement to service connection for an acquired psychiatric disorder, entitlement to a separate evaluation for a right lower extremity neurologic disability, entitlement to a separate evaluation for a left lower extremity neurologic disability, entitlement to a separate evaluation for neurologic bladder impairment, entitlement to a separate evaluation for neurologic bowel impairment, and entitlement to a separate evaluation for neurologic erectile dysfunction.  See Harris, 1 Vet. App. at 180.  Accordingly, adjudication of the issue of entitlement to a TDIU is deferred until these issues are adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran regarding the private psychiatrist(s) that treated him before he commenced treatment at VA.  Request that he identify the psychiatrist(s).  Also request that he authorize the release of records from this psychiatrist or these psychiatrists to VA or alternatively provide them to VA himself.  All contact with the Veteran and all attempts to obtain records on his behalf must be documented in the claims file.  Any treatment records received shall be associated with the claims file.

2.  Review the claims file and undertake any additional records development indicated.  This shall include obtaining and associating with the claims file updated VA treatment records, if any, regarding the Veteran.  This also shall include obtaining and associating with the claims file, after securing any necessary authorization, additional pertinent records identified by him during the course of this remand.

3.  After completion of the above development, arrange for the Veteran to undergo an appropriate VA medical examination to determine the nature, extent, onset, and etiology of any acquired psychiatric disorder, to include a nervous condition, a mood disorder, depression, major depression, depression NOS, depressive disorder, depressive disorder NOS, and PTSD, found to be present.  

The entire claims file shall be made available to and reviewed by the examiner.  The examiner also shall obtain from the Veteran a full history of his relevant symptomatology, to include onset, frequency, duration, and severity.  All assessments, tests, studies, and/or evaluations deemed necessary next shall be performed.  

Thereafter, the examiner shall opine as to whether or not the Veteran has any acquired psychiatric disorder in conformity with the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Specific comment shall be made on the other diagnoses of record in doing so.  

For each such disorder diagnosed, the examiner finally shall opine with respect to etiology as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder:  (i) was incurred during the Veteran's service or otherwise is related to such service, to include as a result of color or origin discrimination, being the victim of physical attack/abuse, or witnessing an explosion which resulted in a death or (ii) is due to or aggravated by his service-connected lumbar spine disability.  A complete rationale with specific comment on the pertinent medical and lay evidence of record shall be provided for each etiology opinion rendered.  

Each of the above actions shall be documented fully in an examination report.

4.  After completion of the development in paragraph 2, arrange for the Veteran to undergo an appropriate VA examination or appropriate VA examinations regarding any right lower extremity neurologic disability, left lower extremity neurologic disability, neurologic bladder impairment, neurologic bowel impairment, and/or neurologic erectile dysfunction associated with his service-connected lumbar spine disability found to be present.  

The claims file shall be made available to and reviewed by each examiner.  Each examiner also shall obtain from the Veteran a full history of his relevant symptomatology, to include onset, frequency, length/duration, and severity.  All assessments, tests, studies, and/or evaluations deemed necessary next shall be performed.  This shall include, at a minimum, those necessary to procure the information specified in Diagnostic Codes 7332 to 7335 of 38 C.F.R. § 4.114, 38 C.F.R. § 4.115a, Diagnostic Code 7522 of 38 C.F.R. § 4.115b, and Diagnostic Codes 8520 to 8730 of 38 C.F.R. § 4.124a as applicable.

An opinion as to whether or not the Veteran manifests any right lower extremity neurologic disability, left lower extremity neurologic disability, neurologic bladder impairment, neurologic bowel impairment, and/or neurologic erectile dysfunction thereafter shall be rendered by each examiner.  Specific comment shall be made on the other diagnoses of record in doing so.  

For each disability diagnosed, each examiner finally shall opine with respect to etiology as to whether it is at least as likely as not (a 50 percent or greater probability) secondary to the Veteran's lumbar spine disability.  A complete rationale, to include specific comment on the pertinent medical and lay evidence of record, shall be provided in this regard.  

All of the above actions shall be documented fully in an examination report.

5.  Then review the claims file again and undertake any additional development indicated.  This shall include, but only if necessary, scheduling the Veteran for a VA medical examination and opinion and/or a social and industrial survey (whichever is deemed most appropriate, or both as needed) to determine the impact that his service-connected lumbar spine disability, to include any conditions found to be associated therewith, and any other disability for which service connection is granted has on his employability.

6.  Finally, readjudicate the issues of entitlement to service connection for an acquired psychiatric disorder, entitlement to a separate evaluation for a right lower extremity neurologic disability, entitlement to a separate evaluation for a left lower extremity neurologic disability, entitlement to a separate evaluation for neurologic bladder impairment, entitlement to a evaluation for neurologic bowel impairment, and entitlement to a evaluation for neurologic erectile dysfunction followed by the issue of entitlement to a TDIU.  If the benefit sought is not granted in full for any of these issues, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the issues the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


